The Fund held its annual meeting of shareholders on July 20, 2011.Common/Preferred shareholders voted as indicated below: Withheld Convertible & Income II: AffirmativeAuthority Election of Bradford K. Gallagher - Class II to serve until 201451,676,1241,269,719 Re-election of James A. Jacobson* - Class II to serve until 20147,924 82 Election of Deborah A. DeCotis - Class II to serve until 2014 51,671,4661,274,377 The other members of the Fund’s Board of Trustees at the time of the meeting, namely Messrs. Hans W. Kertess, John C. Maney†, William B. Ogden, IV and Alan Rappaport* continued to serve as Trustees of the Fund. *Preferred Shares Trustee †Interested Trustee
